Citation Nr: 1123140	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-31 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.  Among his awards and decorations are the Vietnam Service Medal, Combat Infantryman's Badge, and Air Medal.   

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in June 2009, a statement of the case was issued in May 2010, and a substantive appeal was received in July 2010.  In his substantive appeal, the Veteran requested a Board hearing; however, withdrew the request in August 2010.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, bilateral hearing loss had its onset during the Veteran's active service.

2.  Resolving all doubt in the Veteran's favor, tinnitus had its onset during the Veteran's active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran is seeking service connection for tinnitus and bilateral hearing loss.  The Board concludes that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting the benefits sought.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

A June 1967 pre-induction examination reflects that audiometric testing was performed.  VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units.  Audiometric testing reflected puretone findings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
15
25

10
LEFT
25
20
20

10

An October 1969 Report of Medical Examination reflects that the Veteran's 'ears - general' were clinically evaluated as normal.  On a Report of Medical History completed by the Veteran in October 1969, the Veteran checked the 'Yes' box for 'hearing loss' but the examiner noted "No Significant Findings."  Audiometric testing reflected puretone findings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10

10
LEFT
0
10
10

10

The examiner noted "None" with regard to any defects or diagnoses.  

In October 1969, the Veteran filed a formal claim for compensation pertaining to malaria and his right knee.  He underwent a VA general examination in January 1970.  He did not complain of hearing loss or tinnitus, his ears were normal, and the examiner checked the 'No' box for 'hearing loss noted.'  

In October 2004, the Veteran sought initial VA treatment complaining of difficulty understanding speech.  He attended an informal hearing screening and was told he had hearing loss.  He reported military noise exposure and tinnitus rated as 5 or 6 on a 10-point scale.  Although the examiner noted that audiometric results were not valid for rating purposes, the assessment was normal hearing gradually sloping to a moderately-severe sensorineural hearing loss.  The examiner noted that the results were consistent with aging and noise-induced cochlear pathology.  The examiner opined that the Veteran's military noise exposure is more likely than not a contributing factor to his hearing impairment.  The examiner noted that no previous results were available for comparison.  The examiner stated that his tinnitus complaints are consistent with cochlear pathology.  

An October 2008 VA outpatient audiological evaluation reflects that the Veteran reported gradual decrease in hearing ability today.  He believed that his hearing sensitivity had declined since his prior hearing test in October 2004.  He reported that his left ear is worse than his right.  He reported tinnitus for several years.  He reported taking blood pressure medication, and the examiner told the Veteran that a side effect of the medication could be tinnitus.  Audiometric testing was not reliable for interpretation and was elevated as compared with the October 2004 testing.  

In November 2008, the Veteran filed claims of service connection for bilateral hearing loss and tinnitus.  He stated that during service in Vietnam he was exposed to constant military acoustic trauma.  He fired the M-16, M-70, 50 cal, and was within proximity to the firing of a 105 howitzers and constant mortar and artillery fire.  He was not provided hearing protection.  

A November 2008 VA outpatient audiological evaluation reflects that the Veteran reported a gradual decrease in hearing ability today and he reported that his hearing declined after a heart attack in 2005.  He reported a history of a gun blast near the right ear while in service which caused extreme pain.  He stated his belief that his right ear is slightly worse than the left ear.  Pure tone audiometric testing showed moderate to moderately severe sensorineural hearing loss.  The assessment was that the results were not valid for rating purposes, and his military noise exposure is more likely as not a contributing factor to his hearing impairment.  His hearing had changed since the October 2004 and October 2008 examinations.  He was unclear of instructions during the October 2008 examination thus likely causing poorer thresholds when compared to actual thresholds.  His hearing had declined since 2004 most likely due to his heart attack in 2005.  

In February 2009, the Veteran underwent a VA examination.  The examiner noted that the claims folder was not available for review.  The examiner noted the Veteran's history of military exposure to gun fire working in the infantry.  The Veteran denied any noise exposure working in an office, and denied recreational noise exposure.  Upon audiometric testing, the examiner diagnosed bilateral sensorineural hearing loss.  The examiner stated that military noise exposure is conceded, therefore, noise exposure could have contributed to the Veteran's hearing loss.

In May 2009, a VA examiner reviewed the claims folder to include the service treatment records, VA outpatient records and February 2009 VA examination report.  The examiner noted that there was bilaterally normal hearing to calibrated audiometrics upon military separation.  There was no hearing loss during or shortly after military service.  The examiner noted that hearing loss and tinnitus are not claimed as a disability upon the January 1970 claim.  The hearing loss and tinnitus likely came about in the early 1980's and had progressed to the current level bilaterally.  There is evidence of otologic disease and treatment from which the Veteran notes decreased hearing levels.  The examiner stated that there is no reported military episode or circumstance of acoustic trauma from which hearing loss and tinnitus are a result during or shortly after military service.  This is bilateral presbycusis.  

Hearing loss

Service treatment records are negative for hearing loss, and the Veteran's hearing was normal during audiometric testing conducted at service separation in October 1969.  The Veteran checked the 'Yes' box for 'hearing loss' upon separation from service, but no hearing loss was detected.  

A May 2009 VA examiner reviewed the record, and opined that the Veteran's current hearing loss is not due to military noise exposure based on review of the claims folder.  However, the October 2004 and November 2008 VA audiologists opined that the Veteran's military noise exposure is a contributing factor to his hearing loss, and the February 2009 VA examiner opined that his noise exposure could have contributed to the Veteran's hearing loss.  When considering the Veteran's acoustic trauma in service (that is conceded in view of his combat service) and resolving all doubt in the Veteran's favor, there is a basis for granting service connection for bilateral hearing loss.  

Tinnitus

Service treatment records are void of any complaints or diagnoses of tinnitus.  

The Veteran asserts that his tinnitus is due to service.  

Based on the negative service treatment records, the May 2009 VA examiner opined that his tinnitus is less likely due to military noise exposure in service.  The opinion of the VA examiner leads to a finding that the Veteran's tinnitus is less likely than not related to service.  The Veteran has conceded that he has only been experiencing tinnitus for the past few years.  However, the October 2004 examiner noted that findings were consistent with aging and noise-induced cochlear pathology.  Other clinicians have also attributed some of the Veteran's audiologic impairment to acoustic trauma in service.  Resolving all doubt in the Veteran's favor, the Board finds that tinnitus is related to the Veteran's combat service.   



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


